Case: 10-40140 Document: 00511291299 Page: 1 Date Filed: 11/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2010
                                     No. 10-40140
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MANDEEP SINGH,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-582-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Mandeep Singh appeals his conviction and sentence for possession with
intent to distribute approximately 899 kilograms of marijuana. We affirm.
       Singh argues that he was constructively denied counsel because, prior to
his first trial which ended in a mistrial, his lawyer advised the court that he had
been suspended by the State of Texas for failing to pay his bar dues. The current
record is insufficiently developed regarding the merits of Singh’s claim of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40140 Document: 00511291299 Page: 2 Date Filed: 11/11/2010

                                 No. 10-40140

ineffective assistance of counsel, so we decline to consider this claim on direct
appeal. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).
      Singh also contends that the district court failed to state adequate reasons
for his sentence, which was within the properly calculated guidelines range. He
concedes that review is only for plain error and that he cannot show that the
allegedly inadequate explanation affected his sentence. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009).   He argues only that the plain-error standard of review applied to
sentences pursuant to Mondragon-Santiago should be relaxed, and he seeks to
preserve this issue for further review.
      The judgment of the district court is AFFIRMED




                                          2